Citation Nr: 1103578	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to increased evaluations for posttraumatic stress 
disorder (PTSD), initially evaluated as 50 percent disabling, 
from May 3, 2007 through September 7, 2009, and as 70 percent 
disabling, from September 8, 2009.

2.  Entitlement to increased evaluations for lumbosacral strain 
with degenerative disc disease, initially evaluated as 10 percent 
disabling, from May 3, 2007 through September 17, 2009, and as 20 
percent disabling, from September 18, 2009.

3.  Entitlement to service connection for warts of the hands, 
neck, and face.

4.  Entitlement to service connection for Lyme disease.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for residuals of a left 
thumb injury.



REPRESENTATION

Veteran represented by:	Barbara L. Kuhl, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 
1971 and from February 2003 to May 2004, including service in 
Southwest Asia during the second period.  He also had extensive 
service with the West Virginia Army National Guard and frequent 
documented periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified at a Decision Review Officer (DRO) hearing 
in August 2009 and at a videoconference Board hearing in October 
2010; a copies of the transcripts are in the record.

In terms of matters not on appeal, the appeal also initially 
included claims for service connection for cognitive impairments 
and for an initial compensable evaluation for left ear hearing 
loss, but the Veteran withdrew these claims during his October 
2010 videoconference hearing.  38 C.F.R. § 20.204 (2010).  The 
Board also notes that a separate grant of service connection for 
bilateral lower extremity radiculopathy as secondary to the 
service-connected low back disorder, with separate 10 percent 
evaluations assigned, was made in a December 2009 rating 
decision, but the Veteran did not initiate an appeal of that 
decision.  Finally, as the Veteran confirmed current employment 
during his October 2010 hearing, this appeal does not raise a 
request for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU); the Board, however, reserves the right to revisit this 
matter following remand development.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board first notes that, in an October 2010 statement, the 
Veteran's former representative stated that VA should obtain 
records from the Clarksburg, West Virginia VA Medical Center 
(VAMC), dated from May 2007 to May 2010.  However, the claims 
file does contain records from the Clarksburg VAMC dated from 
August 3, 2004 to October 5, 2009.  These records were noted to 
be "related to the Veteran's claim," and the Board accordingly 
assumes that all claims on appeal could well be addressed by the 
records.  The Veteran also mentioned ongoing treatment from the 
Beckley, West Virginia VAMC during his October 2010 Board 
hearing. As such, action needs to be taken to obtain any 
outstanding VA medical records and to request any additional 
private treatment records, such as those from "Dr. Sabio" 
mentioned during the August 2009 RO hearing and from "Dr. 
Hatcheson" mentioned during the October 2010 hearing.  38 C.F.R. 
§ 3.159(c)(2) (2010).

During the October 2010 hearing, the Veteran reported that his 
PTSD had worsened since his most recent VA examination in 
September 2009.  Accordingly, a new VA examination is warranted 
to ascertain whether there has, in fact, been an increase in his 
PTSD symptoms since the last examination.  38 C.F.R. 
§ 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).

The Board also notes that the Veteran's August 2007 VA spine 
examination report contains diagnoses of active warts and 
asymptomatic Lyme disease, but no opinions as to the etiology of 
these disorders have been provided.  In the present case, the 
Veteran has related the warts to his second period of active duty 
and has linked the Lyme disease to a period of ACDUTRA at Fort 
Dix, New Jersey in 1990.  He also claims that he has residuals of 
a left thumb injury sustained during ACDUTRA at Camp Dawson in 
1980.  A further VA medical examination addressing the nature and 
etiology of these disorders is thus "necessary" under 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Clarksburg VAMC, since October 5, 
2009 and any records of evaluation and/or 
treatment of the Veteran from the Beckley 
VAMC.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his attorney a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his appeal 
that is not currently of record.  
Specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Drs. Sabio and Hatcheson, not 
already of record.  

If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his attorney of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination to ascertain the 
nature and severity of his service-
connected PTSD.  

The entire claims file, to include a copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All necessary special studies or tests 
including psychological testing and 
evaluation are to be done (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  A multi-axial 
diagnosis, with a Global Assessment of 
Functioning (GAF) score must be assigned.  
The examiner must explain the GAF score and 
provide an opinion as to whether the 
Veteran's PTSD alone, or together with his 
other service-connected disabilities, 
precludes him from securing and following a 
substantially gainful occupation or whether 
her PTSD alone is productive of total 
occupational and social impairment.  

The examiner should set forth all 
examination findings and opinions, along 
with a complete rationale for any 
conclusions reached, in a printed report.  
If any requested opinion cannot be 
provided, the examiner should give the 
reason(s) why.

4.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
examination to ascertain the nature and 
etiology of the Veteran's claimed warts of 
the hands, neck, and face, residuals of a 
left thumb injury and Lyme disease.  

The entire claims file must be made 
available to the examiner(s) designated to 
examine the Veteran, and the examination 
report(s) should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests and 
studies, if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
completion of the report), and all clinical 
findings should be reported in detail. 

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to render 
diagnoses corresponding to the claimed 
disorders.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
diagnosed wart disability is etiologically 
related to the Veteran's period of active 
duty service from February 2003 to May 
2004.  The examiner is also requested to 
indicate, to the extent possible, the 
approximate date (month and year) of onset 
of the claimed Lyme disease.  If the 
examiner is not able to ascertain a 
particular date prior to the first 
documented laboratory findings in 1999, he 
or she should so state.  If the Veteran is 
found to have Lyme disease, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that it is 
etiologically related to the Veteran's 
period of ACDUTRA with the National Guard 
at Ft. Dix, New Jersey, in the 1990's.  If 
the Veteran is found to have residuals of a 
left thumb injury, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that it is 
etiologically related to the Veteran's 
period of ACDUTRA with the National Guard 
at Ft. Dawson in the 1980. 

A complete rationale should be given for 
all opinions and conclusions expressed in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
give the reason(s) why.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated, to include consideration of 
a TDIU rating.  VA should document its 
consideration of whether: (1) "staged" 
ratings, pursuant to the decisions in 
Fenderson v. West, 12 Vet. App. 119 (1999), 
and Hart v. Mansfield, 21 Vet. App. 515 
(2007), and (2) referral for an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b) are warranted.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time to respond, before the claims file 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


